Citation Nr: 0324730
Decision Date: 09/24/03	Archive Date: 01/21/04

DOCKET NO. 01-09 160A               SEP 24, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Fort Harrison, Montana

THE ISSUE

Whether a timely appeal was filed following denial of entitlement
to service connection for the cause of the veteran's death and
entitlement to dependency and indemnity compensation.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to February
1970; he died in April 1996. The appellant is the veteran's
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 2001 decision by the Department of Veterans
Affairs (VA) regional office (RO) in Fort Harrison, Montana.

FINDINGS OF FACT

1. The appellant has been adequately notified of all pertinent laws
and regulations and of the evidence necessary to establish her
claim; all reasonable development necessary for the disposition of
the instant case has been completed.

2. In April 1997, the Fort Harrison regional office received from
the appellant a claim for service connection for the cause of the
veteran's death; the Fort Harrison RO notified the appellant by
letter dated May 14, 1997, that the claim for service connection
for the veteran's cause of death and for dependency and indemnity
compensation (DIC) was denied.

3. The Fort Harrison RO received a Notice of Disagreement on April
30, 1998; the RO issued a Statement of the Case to the appellant on
September 22, 1999.

4. The September 22, 1999, notification letter was sent by regular
mail to the appellant's address of record and was not returned to
the sender.

- 2 -


CONCLUSION OF LAW

The Substantive Appeal via VA Form 9 was not timely as to the claim
for entitlement to service connection for the cause of the
veteran's death and entitlement to DIC compensation. 38 U.S.C.A.
512(a), 7105 (West 2002); 38 C.F.R. 20.101, 20.200, 20.201, 20.300,
20.301, 20.302, 20.304, 20.305 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), now
codified at 38 U.S.C.A. 5102, 5103, 5103A, 5107 (West Supp. 2002),
was recently enacted. The VCAA contains extensive provisions
modifying the adjudication of all pending claims. Karnas v.
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-00. Among other
things, the new law enhances VA's duty to assist a claimant in
developing facts pertinent to his or her claim and expands on VA's
duty to notify the claimant and his or her representative, if any,
concerning certain aspects of claim development.

Review of the claims folder reveals compliance with the statutory
and regulatory provisions sufficient to proceed on the claim
currently before the Board. That is, by way of the Notice of
Procedural and Appellate Rights that accompanied the April 1998
rating decision and the September 21, 1999 Statement of the Case,
the RO provided the appellant with the applicable law and
regulations and gave notice as to how to file a Substantive Appeal
and the evidence generally needed to show her

3 -

claim of a timely filed Substantive Appeal. With respect to the
duty to assist, the Board finds that the evidence of record is
sufficient to dispose of the issue on appeal. Finally, the
appellant has had ample opportunity to present evidence and
argument in support of her appeal. Therefore, there is no
indication that the Board's present review of the claim will result
in any prejudice to the appellant. Bernard v. Brown, 4 Vet. App.
384, 392-94 (1993).

All claimants have a right to appeal a determination by the agency
of original jurisdiction that the Board does not have
jurisdictional authority to review a particular issue. This
includes questions relating to the timely filing and adequacy of
the Notice of Disagreement and the Substantive Appeal. Subject to
review by courts of competent jurisdiction, only the Board of
Veterans' Appeals will make final decisions with respect to its
jurisdiction. 38 C.F.R. 20.101 (2002).

An appeal consists of a timely filed Notice of Disagreement in
writing and after a Statement of the Case has been furnished, a
timely filed Substantive Appeal. 38 C.F.R. 20.200 (2002).

The Notice of Disagreement and Substantive Appeal must be filed
with the VA office from which the claimant received notice of the
determination being appealed unless notice has been received that
the applicable VA records have been transferred to another VA
office. 38 C.F.R. 20.300 (2002).

A Notice of Disagreement and/or Substantive Appeal may be filed by
a claimant personally, or by his or her representative if a proper
Power of Attorney or declaration of representation, as applicable,
is on record or accompanies such Notice of Disagreement or
Substantive Appeal. 38 C.F.R. 20.301 (a) (2002).

Except in the case of simultaneously contested claims, a claimant
or his or her representative must file a Substantive Appeal within
60 days from the date that the

- 4 -

agency of original jurisdiction mails the Statement of the Case to
the appellant, or within the remainder of the one-year period from
the date of mailing of the notification of the determination being
appealed, whichever period ends later. The date of mailing of the
Statement of the Case will be presumed to be the same as the date
of that letter for purposes of whether an appeal has been timely
filed. (38 C.F.R. 20.302 (b) (2002).

The filing of additional evidence after receipt of a notice of an
adverse determination does not extend the time limit for initiating
or completing an appeal from that determination. 38 C.F.R. 20.304
(2002).

In computing the time limit for filing a written document, the
first day of the specified period will be excluded and the last day
included. Where the time limit would expire on a Saturday, Sunday,
or legal holiday, the next succeeding workday will be included in
the computation. 38 C.F.R. 20.305(b) (2002).

A death certificate from the State of Arizona reflects the veteran
expired in April 1996.

The RO received an unsigned VA Form 21-534 (Death Pension and
Accrued Benefits by a Surviving Spouse or Child from the appellant
in February 1997. The RO informed the appellant by letter dated in
April 1997 that she failed to sign the VA Form 21-534, to which,
the appellant responded by submitting a signed VA 21-534. The RO
mailed the appellant a rating decision and notification letter on
May 14, 1997, informing her that entitlement to service connection
for the veteran's cause of death and dependency and indemnity
compensation had been denied. The RO received a Notice of
Disagreement from the appellant on April 30, 1998. The appellant
sent additional evidence, which the RO received in August 1998. The
RO issued a Statement of the Case based on all evidence submitted,
with a notification letter and instructions to the appellant on
September 22, 1999. The appellant

- 5 -

submitted a VA Form 9, dated June 13, 2000, and stamped by the RO,
received June 19, 2000.

II. Analysis

The appellant does not contest that the RO sent the Statement of
the Case and notification to her proper address in September 1999.
She does not contend that she never received it or that her
receiving it was delayed by the mail or by other circumstances. Her
contention is that she was under the impression that she had one
year from the Statement of the Case to submit a Substantive Appeal.
And in consideration and application of her misunderstanding of the
law, her Substantive Appeal, filed in June 2000, is timely.

The evidence reveals no indication that the notification letter and
Statement of the Case were delayed due to an error on the VA's part
or on the part of postal authorities. Consequently, the Board must
apply the "presumption of regularity" to "the official acts of
public officers, and in the absence of clear evidence to the
contrary, [must] presume that they have properly discharged their
official duties." Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992)
(quoting United States v. Chemical Foundation, Inc., 272 U.S. 1,
14-15, 71 L.Ed. 131, 47 S. Ct. 1 (1926)). The Board notes that the
paragraph 4 of the instructions forwarded to the appellant with the
September 1999 Statement of the Case clearly advise her that she
has one year from the date that the local VA sent her the notice of
the decision she is appealing or 60 days from the day that the
local office mailed her the SOC. Accordingly, as the Board finds
that the Statement of the Case and accompanying notification of
rights to appeal were delivered and received by the appellant in
September 1999 and the appellant's VA Form 9 was not submitted
until June 2000, the Board concludes that the Substantive Appeal
was untimely and there is no legal excuse for the untimeliness. As
a matter of law, the Board must deny the appeal. In this

- 6 -

circumstance, where the clear weight of the most probative evidence
is against the claim, the benefit of the doubt doctrine is not for
application. 38 U.S.C.A. 5107 (West 2002).

ORDER

The appellant's appeal of the RO's May 1997 denial of entitlement
to service connection for the veteran's cause of death and
entitlement to DIC under 38 U.S.C.A. 1318 is dismissed as untimely.

V. L. Jordan 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

7 -

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 8 -



